EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel W. Young on 4/15/2021. The application has been amended as follows:
Claim 15, lines 2-3: change “by (i) covalent attachment; (ii) a ligase; (iii) a topoisomerase; or (iv) by click chemistry” to “by (i) covalent attachment; (ii) a ligase; (iii) a topoisomerase; or (iv) [[by]] click chemistry”

Response to Amendments and Arguments
2.	Applicant’s amendments and arguments filed 3/29/2021 have been fully considered.  In view of applicant’s amendment to claim 1, the 102 rejection over Kokoris et al. has been withdrawn.  Since the amended claim 1 also distinguishes over Garalde et al. (i.e., Garalde et al. do not teach or reasonably suggest the feature that “a subsequent target polynucleotide is selectively attached to the preceding target polynucleotide in the attachment order as the preceding target polynucleotide moves through the pore”, because the DNA leader sequence (interpreted as the “first target polynucleotide”) and the target RNA (interpreted as the “subsequent polynucleotide”) are attached (via a linker or bridging moiety) prior to the “contacting” step in the method of Garalde et al. (see the discussion on pages 5-6 of the previous Office action)), the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639